Form 51-102F3 Material Change Report Item 1Name and Address of Company MAG SILVER CORP. (the “Issuer”) 328 – Burrard Street Vancouver BC, V6C 2B5 Telephone:(604) 630-1399Facsimile:(604) 484-4710 Item 2Date of Material Change October 16, 2007 Item 3News Release The Issuer issued a news release at Vancouver, British Columbia on 16 October 2007 through Marketwire. Item 4Summary of Material Change MAG SILVER ANNOUNCES BOARD APPOINTMENTS Vancouver, B.C…MAG Silver Corp. (TSX: MAG) (AMEX: MVG) (“MAG”)President and CEODan MacInnis is pleased to announce the appointments of Derek White and Richard Colterjohn to the Company’s Board of Directors, effective immediately. Item 5.1Full Description of Material Change Please see the Issuer’s news release dated 16 October 2007 (NR#07-29) for a full description of the material change. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7Omitted Information Not applicable. Item 8Executive Officer For further information, contact Dan MacInnis, President and CEO of the Issuer, at (604) 630-1399. Item 9Date of Report Dated 16 October 2007
